In consolidated proceedings, to review the assessments for four specified years on certain parcels of real property in the Borough of Brooklyn, each of the parties appeals from a final order of the Supreme Court, Kings County, entered June 21, 1961, upon the court’s decision after a nonjury trial, which confirmed certain of the assessments and reduced others. Order reversed, without costs, on the law and the facts, and matter remitted to the Special Term for a new hearing and a determination de nova, and for further proceedings not inconsistent herewith. The court’s opinion, confirming certain of the assessments and reducing others by small amounts without explanation, was against the weight of the credible evidence. The assessments and the court’s valuations appear to have been made chiefly on the basis of the purchase price paid by the taxpayer and by capitalizing the income derived from rents, a substantial part of which were derived from the seller under a lease-back agreement. Under such circumstances, neither the sale price nor the rent from the seller which was required to be applied in reduction of a purchase-money mortgage for over 90% of the sale price, is indicative of the fair value of the property sold or rented; such factors reflect financial considerations which may be totally unrelated to the worth of the property (Matter of Empire State Bldg. Corp. v. Boyland, 1 Mise 2d 518, affd. 1 A D 2d 770, affid. 5 H Y 2d 715). Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.